Citation Nr: 1822825	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Mrs. Miller




ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the United States Army as a pilot from December 1973 to September 2001.  The Veteran has received two Bronze Service Stars as well as the Korea Defense Service Medal. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.

The Veteran, his representative, and his wife, presented testimony at a hearing held in Montgomery, Alabama in October 2017.  A transcript of the hearing is available.  The claims are properly before the Board for appellate review.


FINDINGS OF FACT

1.  The September 2010 rating decision denied the claim for service connection for obstructive sleep apnea; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal the decision or submit new and material evidence within the one year period.  

2.  The evidence received since the September 2010 RO rating decision is neither cumulative nor redundant of facts that were previously considered.

3.  The evidence is in relative equipoise as to whether the Veteran's sleep apnea had its onset during the Veteran's active duty service.



CONCLUSION OF LAW

1.  The September 2010 RO rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having been received; the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In this case, the RO denied service connection for obstructive sleep apnea in a September 2010 rating decision because there was no evidence of relationship between the current condition and military service.  The Veteran was notified of the decision in a letter dated September 28, 2010.  The Veteran did not file a notice of disagreement as to the September 2010 rating decision, and new and material evidence was not submitted prior to expiration of the period to appeal.  The September 2010 rating decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017); see also 38 C.F.R. § 3.156 (b) (2017).

Evidence associated with the record since the final September 2010 rating decision includes a March 2012 neurological consultation, a March 2012 statement from Veteran's ex-wife, three March 2012 statements from fellow veterans, and a May 2016 letter from the Veteran's primary care physician.  The Board finds that these statements constitute new and material evidence.  The evidence is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" as it indicates that the Veteran had the onset of disability in-service, i.e., one of the reasons for the prior final decision.  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for obstructive sleep apnea, and the claim is reopened.  38 C.F.R. § 3.156 (a). 

Service Connection

The Veteran contends that he has obstructive sleep apnea that is directly related to his active service.  Specifically, the Veteran contends that his current sleep apnea disability had it onset in 1990-91, during his active service with operations Desert Shield and Desert Storm.  The Veteran testified that he has not had a dream since 1991, sleeps only 4-5 hours a night, and stops breathing at night. 

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran was seen for sleep problems in March 2010, where he snored a lot and would cease breathing at night.  He was diagnosed with obstructive sleep apnea following an April 2010 sleep study; therefore, the first element is met.

As to an in-service event, injury or disease, the Veteran has submitted lay statements from several soldiers who lived with the Veteran during active service in the Persian Gulf.  Each of these men stated that the Veteran would be the last to bed and the first to awake, gathering roughly 4-5 hours of sleep each night.  These statements also explain that the Veteran would snore loud enough that someone would have to reposition the Veteran or awake him to quiet the noise.  In addition, the Veteran's ex-wife's statement noted that the Veteran had been snoring and would sometimes stop breathing in his sleep since they married in 1996 (during active service).  The Veteran used to tell her that he had not had a dream since 1991. 

The soldiers, as well as the Veteran's ex-wife, are competent to report observable symptomology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In addition, because every witness statement is consistent with each other, and also consistent with the Veteran's testimony at the October 2017 hearing, the Board finds these statements credible, and finds them of significant probative value.

Accordingly, the Board finds that there is also evidence of an in-service onset in the form of lack of sleep, loud snoring, and breathing cessation.  The issue remaining for consideration as to direct service connection is whether the Veteran's current obstructive sleep apnea is etiologically related to the in-service onset.  

Although the Veteran never reported sleep problems while in service, he testified that it was normal to get 4-6 hours of sleep; therefore, he never reported.  His chiefs noted that the lack of sleep never appeared to affect the Veteran's ability to fly.  The Veteran submitted two statements from physicians.  Dr. A.P. (initials used to maintain privacy), a private neurologist, was evaluating Veteran for CPAP machine use.  He submitted a statement in March 2012, stating that the Veteran was found to have sleep apnea syndrome, and has had this problem for a long time.  His wife, at the time, noted he would snore, have apneic spells through the night, and wake up through the night.  In the impression, Dr. A.P., wrote that, symptom wise and clinically, the Veteran's story seems to go back even to the time he was on active duty.  

The second statement is from Dr. A.F., a physician with the Army, who has treated the Veteran since May 2013.  Dr. A.F., reviewed the Veteran's service records, as well as VA medical records subsequent to retirement, and submitted a May 2016 nexus statement.  He found that the Veteran had fatigue and difficulty concentrating on daily tasks/functions and difficulty maintaining sleep.  Dr. A.F. opined that it is more likely than not that the physical traumas and experiences suffered during Veteran's active duty service contributed to and aggravated this condition.  Both these physicians know the Veteran's medical history, treated the sleep apnea, and are familiar with current medical practices and literature.  The former treated the Veteran soon after discharge, and the latter army doctor reviewed the files.  

On review of the record, the Board finds that service connection is warranted for sleep apnea.  The Board attributes great probative value to the Veteran's, and third party, statements regarding the onset of symptoms.  The Board recognizes that the Veteran was not diagnosed with sleep apnea until after his separation from active military service.  However, the credible and competent statements from fellow soldiers, as well as Veteran's ex-wife support symptoms occurring in-service up until and through the diagnosis in 2010.  The Board finds it persuasive that the Veteran has consistently reported the same symptoms since retirement.  In addition, the positive nexus statements from the physicians support service connection.  VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In light of the above, the Board finds the evidence is in equipoise as to whether the Veteran's obstructive sleep apnea had its onset in active service.  The Board will resolve reasonable doubt in favor of the Veteran and grant service connection for sleep apnea.  38 C.F.R. § 3.102; 38 U.S.C. § 5107 (b).     

ORDER

New and material evidence having been received; the issue of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


